Citation Nr: 1828474	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  08-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease (CAD).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction for the period prior to September 27, 2012, and in excess of 40 percent thereafter.  

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an initial evaluation in excess of 60 percent diabetic nephropathy.  

5.  Entitlement to an initial evaluation in excess of 20 percent for peripheral vascular disease (PVD) of the left lower extremity.

6.  Entitlement to an initial evaluation in excess of 20 percent for PVD of the right lower extremity.

7.  Entitlement to an evaluation in excess of 10 percent prior to September 27, 2012, and in excess of 40 percent thereafter, for peripheral neuropathy of the left sciatic nerve.

8.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right sciatic nerve.  

9.  Entitlement to an initial compensable evaluation prior to September 27, 2012, and in excess of 20 percent thereafter, for peripheral neuropathy of the left femoral nerve.  

10.  Entitlement to an initial compensable evaluation prior to September 27, 2012, and in excess of 10 percent thereafter, for peripheral neuropathy of the right femoral nerve.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968, with service in the Republic of Vietnam from February 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and September 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case included increased evaluation claims of the Veteran's bilateral upper extremity peripheral neuropathy on appeal from a January 2007 rating decision; the appeal  as to those claims was adjudicated by the Board in its December 2017 decision.  That decision is final so those claims will not be further addressed.  

Nevertheless, the Board had jurisdiction over the TDIU claim on appeal in conjunction with those neuropathy issues, and therefore, the TDIU claim is considered on appeal from the January 2007 rating decision in this case.  The other issues of stem from the September 2013 rating decision.  

The above issues were all last before the Board in December 2017, at which time they were remanded for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has not had congestive heart failure, an ejection fraction of less than 30 percent, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

2.  Beginning November 17, 2010, but not prior to that date, the Veteran's diabetes mellitus required insulin injections, restricted diet, and regulation of activities; however, throughout the appeal period, the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions that require either hospitalization or twice a month visits to a diabetic care provider.

3.  The Veteran has not had diastolic pressure that is predominantly 100 or greater or systolic pressure that is predominantly160 or greater throughout the appeal period, nor did he have a history of hypertension with diastolic pressure that is predominantly 100 or more requiring continuous medication.

4.  Throughout the appeal period, the Veteran has not had a BUN 40 to 80mg%; creatinine 4 to 8mg%; has not been in generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; has not required regular dialysis; has not been precluded for more than sedentary activity; and has not had markedly decreased function of kidney or other organ systems, especially cardiovascular, as a result of his diabetic nephropathy.  

5.  Throughout the appeal period, the Veteran's bilateral PVD of the bilateral lower extremities has not resulted in claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less.  

6.  Throughout the appeal period, the Veteran's left sciatic nerve has not had incomplete or complete paralysis; however, beginning on September 27, 2012, but no earlier, he has had moderately severe incomplete paralysis of the left sciatic nerve.

7.  The Veteran's left femoral nerve did not have disability prior to September 27, 2012; and has not had more than moderate incomplete paralysis for the period of September 27, 2012 through August 15, 2013; and, has never been completely paralyzed.  

8.  Throughout the appeal period, the Veteran's right sciatic nerve has not had moderately severe or severe incomplete, or complete paralysis; however, beginning on August 16, 2013, it has had moderate incomplete paralysis.

9.  The Veteran's right femoral nerve did not have disability prior to September 27, 2012; and has not had more than mild incomplete paralysis for the period of September 27, 2012 through August 15, 2013; and, has never been completely paralyzed.

10.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment in this case.


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial evaluation in excess of 60 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2017).  

2.  The criteria for establishing a 40 percent evaluation, but no higher, for diabetes mellitus, type II, with erectile dysfunction, for the period beginning November 17, 2010, but no earlier, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, 4.119, Diagnostic Code 7520-7525, 7913 (2017).

3.  The criteria for establishing an initial compensable evaluation for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).

4.  The criteria for establishing an initial evaluation in excess of 60 percent for diabetic nephropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7541 (2017).

5.  The criteria for establishing an initial evaluation in excess of 20 percent for PVD of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7114 (2017).

6.  The criteria for establishing an initial evaluation in excess of 20 percent for PVD of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7114 (2017).

7.  The criteria for establishing an evaluation in excess of 10 percent prior to September 27, 2012, and in excess of 40 percent thereafter, for peripheral neuropathy of the left sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

8.  The criteria for establishing a compensable evaluation prior to September 27, 2012, and in excess of 20 percent for the period of September 27, 2012 through August 15, 2013, for peripheral neuropathy of the left femoral nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 124a, Diagnostic Code 8526 (2017).

9.  The criteria for establishing a 30 percent evaluation, but no higher, for peripheral neuropathy of the left femoral nerve, beginning August 16, 2013, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 124a, Diagnostic Code 8526 (2017).

10.  The criteria for establishing a 20 percent evaluation, but no higher, for peripheral neuropathy of the right sciatic nerve, for the period beginning August 16, 2013, but no earlier, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).  

11.  The criteria for establishing a compensable evaluation prior to September 27, 2013, and in excess of 10 percent for the period of September 27, 2012 through August 15, 2013, for peripheral neuropathy of the right femoral nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 124a, Diagnostic Code 8526 (2017).  

12.  The criteria for establishing a 30 percent evaluation, but no higher, for peripheral neuropathy of the right femoral nerve, beginning August 16, 2013, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 124a, Diagnostic Code 8526 (2017).  

13.  The criteria for establishing entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

CAD

The Veteran filed his claim for service connection for CAD on September 27, 2012.  The Veteran has been assigned a 60 percent evaluation for his CAD, assigned under Diagnostic Code 7101, throughout the appeal period.

Under Diagnostic Code 7005, for arteriosclerotic heart disease or coronary artery disease, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure (CHF) in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).  

On September 27, 2012, the Veteran filed his claim for service connection for CAD, at which time he submitted a Disability Benefits Questionnaire (DBQ) completed by his private physician, Dr. J.F.M.  At that time, Dr. J.F.M. indicated that the Veteran had not had a myocardial infarction, PCI, coronary bypass surgery, a heart transplant, an implanted pacemaker, or implanted defibrillator.  The Veteran did, however, have CHF, which was noted as "stage I"; Dr. J.F.M. also checked that the CHF was chronic.  He further noted that the Veteran had a stress test performed in December 2009, which indicated that the Veteran had normal wall motion with a 54 percent ejection fraction.  Dr. J.F.M. did not estimate any METs equivalent at that time, and indicated that the Veteran's CAD did not impact his ability to work.  

The Veteran was scheduled for a VA examination of his CAD in June 2013, at which time the examiner noted the diagnosis of CAD.  The Veteran reported that he had shortness of breath and was not able to walk for long.  He also had dizziness and fatigue.  The Veteran required continuous medication to treat his condition.  The Veteran did not have myocardial infarction or CHF.  On examination, the examiner noted that there was evidence in the June 2013 echocardiogram of cardiac dilatation; his electrocardiogram (EKG) was normal.  He had a 60.2 percent ejection fraction on echocardiogram.  The examiner estimated the Veteran's METs as being greater than 3 to 5, with dyspnea and fatigue.  The examiner noted that the Veteran's ability to work would be difficult if left untreated and that there was no evidence of CHF on examination.  

The Veteran finally underwent another VA examination for his CAD in July 2016, at which time he was diagnosed with CAD.  The examiner noted that the Veteran's CAD did not require continuous medication for control.  He did not have a myocardial infarction or CHF.  The Veteran denied any surgical procedures or hospitalizations related to his cardiac condition.  On examination, the Veteran did not have cardiac hypertrophy or cardiac dilatation.  His EKG revealed low voltage QRS and his echocardiogram demonstrated a 55 percent ejection fraction; his chest x-ray was normal.  The examiner estimated the Veteran's METs as being greater than 3 to 5.  The examiner indicated that the Veteran's cardiac condition would limit his ability to exercise; there were no signs of malaise noted on examination.  

The Board has also reviewed the VA treatment and private treatment records associated with the record pertinent to the period on appeal.  Those records generally show continued treatment for his CAD, although there was no evidence in those records of any CHF, an ejection fraction of 30 percent or less, or any results of a stress exercise test or estimation of METs that was less than 3.  

Based on the foregoing evidence, an evaluation in excess of that already assigned is not warranted.  Although the Veteran is shown to have a significant cardiac disability, the Veteran's heart is not shown to have an ejection fraction of 30 percent or less throughout the appeal period.  Likewise, all of the medical professionals who gave a METs estimate stated that the Veteran's METs would be greater than 3 METs.  

Finally, although Dr. J.F.M. noted that the Veteran has chronic CHF in the September 2012 DBQ, the VA examiners as well as the other medical professionals who evaluated the Veteran throughout the appeal period did not indicate that the Veteran had any acute episodes of CHF, let alone any chronic CHF.  Therefore, the Board finds that the evidence weighs against a finding of chronic CHF, as it is not apparent what evidence Dr. J.F.M. was relying upon to state that the Veteran had chronic CHF in the September 2012 DBQ examination.  Rather, the subsequent evidence is more probative that the Veteran does not have chronic CHF in this case, particularly given the lack of any confirmatory evidence of chronic CHF in the claims file, including in Dr. J.F.M.'s own treatment records.  

Accordingly, an initial evaluation in excess of 60 percent for CAD is not warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005.




Diabetes Mellitus, Type II

The Veteran filed his claim for increased evaluation for his diabetes mellitus on December 10, 2010.  Throughout the appeal period, the Veteran has been assigned a 20 percent evaluation for his diabetes mellitus for the period prior to September 27, 2012, and a 40 percent evaluation thereafter.  Those evaluations were assigned under Diagnostic Code 7913.

Under Diagnostic Code 7913, a 10 percent evaluation is warranted when diabetes mellitus, type II, is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  This is so for the 40, 60, and 100 percent evaluations.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).

Additionally, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.

Moreover, a note following Diagnostic Code 7913 states that compensable complications of diabetes are to be separately evaluated unless those complications are part of the criteria used to support a 100 percent evaluation for diabetes mellitus; noncompensable complications, however, are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In compliance with that provision, the Veteran has been separately evaluated for his bilateral upper extremity peripheral neuropathy-addressed in the previous December 2017 Board decision-and bilateral lower extremity peripheral neuropathy and diabetic nephropathy, as discussed in greater detail below, as complications associated with his diabetes mellitus.  The Veteran's noncompensable erectile dysfunction has been included with his diabetes mellitus evaluation in accordance with Note (1).  

In a November 17, 2010 treatment record, the Veteran was noted to begin insulin injections for his diabetes mellitus; treatment records prior to that date note that the Veteran was on a low-sugar diet.  

The Veteran submitted a January 2011 letter from Dr. J.F.M., which indicated that the Veteran's diabetes mellitus now required insulin injections after being regulated for many years with an oral hypoglycemic agent and diet; Dr. J.F.M. noted that he required daily insulin injections, a restricted diet, a regulation of activities.  

The Board has additionally reviewed the other private treatment records from Dr. J.F.M. associated with the claims file; although those records generally show continued treatment of the Veteran's diabetes mellitus and prescription of insulin injections throughout the appeal period, there is no notation in those records of a restricted diet or regulation of activities.  

In a February 2011 statement, the Veteran indicated that he had been taking insulin injections since November 2010.  

In April 2011, the Veteran underwent a VA examination of his diabetes mellitus, which indicated that he denied any ketoacidosis, hypoglycemic reactions, or hospitalizations due to his diabetes.  The Veteran was noted to take insulin injections and to have gained 10 pounds since starting insulin injections.  The Veteran did not have any restriction on his activities and his diet was noted to be in compliance with the American Diabetes Association (ADA) guidelines for diabetics.  The Veteran saw his private provider once a month for diabetic care.  Finally, the Veteran's erectile dysfunction was noted as being related to his diabetes, although he was noted on examination to have no treatment and that he was not sexually active at that time.  

In an April 2012 statement, the Veteran indicated that Dr. J.F.M. restricted his diet and activities when he placed him on insulin injections.  In a July 2012 statement, the Veteran further indicated that he started insulin injections on November 17, 2010, at which time he also required a regulation of activities and a restricted diet.  

The Veteran underwent a July 2012 VA examination of his diabetes mellitus, at which time the examiner noted that the Veteran was prescribed more than one insulin injection a day.  The Veteran required diabetic care less than 2 times a month and did not require regulation of activities.  The Veteran did not have any episodes of hypoglycemia or ketoacidosis, nor did he have progressive unintended weight loss or strength.  The examiner noted that the Veteran's erectile dysfunction was related to his diabetes.  The examiner noted that the Veteran's diabetes would not limit his ability to work sedentary employment.  

Respecting his erectile dysfunction, the July 2012 examiner noted that the Veteran did not have an orchiectomy, or any voiding dysfunction or urinary tract infection.  The Veteran did not have retrograde ejaculation.  The Veteran did not submit to a physical examination of his penis and testes at that time.  

The Veteran underwent another VA examination of his diabetes mellitus in June 2013, at which time it was noted that he was managed by a restricted diet and more than one insulin injection a day.  He was noted to have regulation of activities, including inability to drive long distances, climb ladders, or stand for long periods of time as a result of his diabetes mellitus.  He required diabetic care less than twice a month and did not have any hospitalizations as a result of hypoglycemic or ketoacidosis episodes.  He also did not have progressive unintended weight loss or strength.  The examiner noted that the Veteran's diabetes made it very difficult to perform his job duties.  

The Veteran finally underwent another VA examination in July 2016, at which time it was noted that he required one insulin injection a day and regulation of activities, including being careful not to get cuts, unable to walk very long, or do any strenuous activities.  The Veteran denied any hospitalizations due to ketoacidosis or hypoglycemia and he required diabetic care less than twice a month.  He also did not have any progressive unintended weight loss or strength due to his diabetes mellitus.  The examiner noted that the Veteran's erectile dysfunction was related to his diabetes mellitus.  The Veteran was not noted to have had an orchiectomy, and he did not have any voiding dysfunction, urinary tract infection, or retrograde ejaculation.  The Veteran did not submit to a physical examination of his penis and testes at that time.  The examiner also noted that there was no evidence of malaise on examination.  

Initially, with regards to the Veteran's erectile dysfunction, he is already in receipt of special monthly compensation for loss of use of his creative organ throughout the appeal period in this case.  Likewise, a review of the available evidence does not indicate that the Veteran has removal of half his penis, removal of his glans, or a penile deformity in this case.  Likewise, there is no evidence of atrophy or removal of his testes, or any evidence of epididyo-orchitis in this case.  In particular, the Board notes that the Veteran specifically refused throughout the appeal period to submit to a physical examination of his penis and testes in order to properly assess whether a compensable evaluation for his erectile dysfunction was appropriate.  Accordingly, the Board cannot find that a compensable evaluation for his erectile dysfunction is warranted in this case based on the evidence of record.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7525 (2017).  

Consequently, the Board will continue to evaluate the Veteran's erectile dysfunction with his diabetes mellitus in this case.  

Based on the foregoing evidence, and by resolving reasonable doubt in his favor, the Veteran's diabetes mellitus warrants a 40 percent evaluation, but no higher, beginning November 17, 2010.  Beginning November 17, 2010, is it factually ascertainable that the Veteran's diabetic condition required insulin injections to treat his condition; Dr. J.F.M. and the Veteran's statements further demonstrate that a restricted diet and regulation of activities began at the same time his insulin injections were prescribed.  Thus, the evidence of record more closely approximates symptomatology commensurate with a 40 percent evaluation as of November 17, 2010.  

Prior to that date, there is no evidence that the Veteran's diabetes mellitus required regulation of activities and therefore a 40 percent evaluation is not warranted prior to that date.  Moreover, an evaluation in excess of 40 percent is not warranted at any time during the appeal period, as the evidence does not demonstrate-nor does the Veteran allege-that he has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

Accordingly, the Board finds a 40 percent evaluation, but no higher, for the Veteran's diabetes mellitus is warranted, beginning November 17, 2010, but no earlier, is warranted based on the evidence of record in this case; in all other respects, the Veteran's claim for an increased evaluation of his diabetes mellitus is denied.  See 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913.  


Hypertension

Throughout the appeal period, the Veteran has been assigned a noncompensable evaluation for his hypertension under Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The Veteran filed his claim to reopen service connection for hypertension on September 27, 2012; with that claim, the Veteran submitted a heart DBQ from his private physician, Dr. J.F.M.  Although hypertension was diagnosed at that time, Dr. J.F.M. did not indicate any blood pressure readings or that the Veteran took medication to treat his hypertension.  Notwithstanding, in his private treatment records from Dr. J.F.M., the Veteran is noted to take medications for his hypertension.  

The Veteran underwent a VA examination of his hypertension in June 2013, at which time he reported that his blood pressure goes too high and low.  The Veteran was noted to take medications for his hypertension.  The examiner noted that the Veteran does not have a history of diastolic pressure being predominantly 100 or more.  During the examination, the following blood pressure readings were obtained: 134/74, 130/76, and 138/78.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

The Veteran underwent another VA hypertension examination in July 2016, at which time the examiner obtained the following blood pressure readings: 153/78, 153/78, and 155/87, with an average reading of 154/81.  The Veteran reported that he had take medications for his hypertension, which had recently been increased.  The examiner noted that the Veteran does not have a history of diastolic pressure being predominantly 100 or more.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

The Board has also reviewed the Veteran's private and VA treatment records from throughout the appeal period.  Generally, those records demonstrate clinical findings substantially similar to those noted above, and indicate continued treatment, including with medication, of the Veteran's hypertension.  

The evidence of record during the appeal period does not demonstrate that the Veteran has blood pressure readings that are predominantly 100 or greater in diastolic pressure or 160 or greater in systolic pressure.  Moreover, although the Veteran does require continuous medication for control of his hypertension, the Veteran is not shown to be an individual with a history of hypertension with diastolic pressure that is predominantly 100 or more.  Therefore, the Board cannot assign the minimum rating in this case.  Accordingly, an initial compensable evaluation for the Veteran's hypertension is not warranted in this case based on the evidence of record at this time, and that claim is therefore denied.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.  

Diabetic Nephropathy

The Veteran filed his claim for service connection for diabetic nephropathy on September 27, 2012.  The Veteran has been assigned a 60 percent evaluation under Diagnostic Code 7541 for that disability since that date.  

Diagnostic Code 7541, which evaluates the renal involvement in diabetes mellitus, directs the rater to the rating formula for renal dysfunction, located in 38 C.F.R. § 4.115a.  See 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2017).  

For renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101, a noncompensable evaluation is warranted.  A 30 percent evaluation is provided for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a, Renal Dysfunction.

The Veteran underwent a VA examination of his diabetic nephropathy in July 2016.  At that time, the examiner noted that the Veteran's diabetic nephropathy was diagnosed in 2016.  The Veteran was noted to take gabapentin for his nephropathy.  The Veteran did not have require regular dialysis, and in fact, the examiner noted that he did not have any renal dysfunction at all, including any signs or symptoms of renal dysfunction.  The examiner noted that he did not have urolithiasis or evidence of recurrent urinary tract or kidney infections.  The Veteran had not had a kidney transplant, and he did not have any tumors or neoplasms of his kidneys.  The examiner noted that the veteran's laboratory results with regards to BUN, hyaline casts and RBC's/HPF were normal; his creatinine levels were noted as abnormal and found to be 1.30H, or 0.70 to 1.18 mg/DL.  

Based on the foregoing evidence, the Board cannot find that the criteria for a higher evaluation than already assigned prior to the date that it has been assigned.  Throughout the appeal period, the Veteran is not shown to have a BUN 40 to 80mg%; creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  In fact, the examiner noted that the Veteran is not shown to have a loss of strength or weight loss, or any evidence of malaise during the July 2016 examination.  

Likewise, the Veteran is not shown to require regular dialysis, or to be precluded for more than sedentary activity, as noted by the numerous VA examinations of record for his service-connected disabilities, discussed both above and below, which reflect that he is able to do more than sedentary activities.  

Finally, there is no evidence of markedly decreased kidney or other organ function as a result of his diabetic nephropathy; insofar as the Veteran's cardiovascular system has markedly decreased functioning, including limitation of exertion, such functioning has already been assessed by the evaluation for his CAD above and any such further contemplation of such would be impermissible pyramiding in this case.  See 38 C.F.R. § 4.14 (2017).  

In short, the evidence does not demonstrate that an initial evaluation in excess of 60 percent is warranted based on the evidence of record, and the Board must deny the increased evaluation claim at this time.  See 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7541.  

Bilateral Peripheral Vascular Disease

The Veteran filed his claim for service connection for bilateral PVD on September 27, 2012.  The Veteran has been assigned separate 20 percent evaluations under Diagnostic Code 7114 for his bilateral PVD of the lower extremities since that date.  

Under Diagnostic Code 7114, a 20 percent rating is warranted for claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  A 40 percent evaluation is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less.  A 60 percent evaluation is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  Finally, a 100 percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2017).

The Veteran underwent a VA examination for his PVD of the lower extremities in July 2016.  That VA examiner diagnosed the Veteran with PVD and noted that the Veteran had not undergone any surgery or procedure other than surgery for revascularization of his lower extremities.  The Veteran was noted to have diminished peripheral pulses bilaterally; there was no evidence of claudication on walking for any distance or speed, or persistent coldness, ischemic limb pain, ischemic ulcers, or any trophic changes of either lower extremity.  The Veteran was not noted to need any assistive devices for ambulation as a result of his bilateral PVD of his lower extremities.  

Based on the foregoing evidence, the Board cannot find that the criteria for higher evaluations than already assigned has been met in this case.  Throughout the appeal period, the evidence of record does not demonstrate claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less.  In fact, the Veteran is not shown to have any claudication on walking for any distance or speed, or any trophic changes of his bilateral lower extremities, at any time during the appeal period.  Accordingly, the Board must deny the increased evaluation claims for the Veteran's bilateral PVD of the lower extremities at this time based on the evidence of record in this case.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114.  

Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran filed his claim for increased evaluation for his diabetes mellitus on December 10, 2010.  Throughout the appeal period, the Veteran has been assigned a 10 percent evaluation for his peripheral neuropathy of left sciatic nerve for the period prior to September 27, 2012, and a 40 percent evaluation thereafter; he has additionally been awarded a separate 20 percent evaluation for peripheral neuropathy of his left femoral nerve beginning September 27, 2012.  Regarding the right lower extremity, the Veteran has been assigned a 10 percent evaluation for peripheral neuropathy of his right sciatic nerve throughout the appeal period, and beginning September 27, 2012, he has been assigned a separate 10 percent evaluation for peripheral neuropathy of his right femoral nerve.  The evaluations for the sciatic nerves have been assigned under Diagnostic Code 8520 and the evaluations for the femoral nerves have been assigned under Diagnostic Code 8526 throughout the appeal period.  

Under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent rating is warranted for a mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent.  Moderately severe incomplete paralysis warrants a 40 percent evaluation.  Severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent evaluation.  And finally, complete paralysis, defined as: the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost, warrants an 80 percent evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  

Under Diagnostic Code 8526, a 10 percent evaluation is warranted for mild incomplete paralysis of the anterior crucal nerve (femoral); a 20 percent is warranted for moderate incomplete paralysis; a 30 percent evaluation is warranted for severe incomplete paralysis; and, a 40 percent evaluation is warranted for complete paralysis, with paralysis of the quadriceps extensor muscles.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2017).

In private treatment records from Dr. J.F.M., the Veteran is shown to have diabetic neuropathy of the bilateral upper and lower extremities, although particularized nerves affected in the lower extremities are not noted by Dr. J.F.M.  In a January 2011 letter, Dr. J.F.M. stated that he had "diabetic neuropathy with loss of sensation of the feet."  

The Veteran underwent an April 2011 VA examination of his diabetes mellitus, during which he was noted to have neuropathy of his lower extremities; the examiner noted "decreased sensation to microfilament" in both of his lower extremities at that time.  The examiner diagnosed the Veteran with "mild diabetic neuropathy of both upper and both lower extremities" at that time.  

The Veteran underwent another VA examination of his diabetic neuropathy in July 2012.  At that time, the Veteran reported moderate numbness and mild paresthesias and/or dysesthesias in his bilateral lower extremities at that time; he denied constant or intermittent pain.  Muscle strength and reflex testing of his lower extremities were normal.  The Veteran had decreased monofilament testing in the bilateral ankles/lower leg and feet/toes.  Position sense, vibration sensation, and cold sensation were not tested at that time.  The Veteran did not have any muscle atrophy or trophic changes.  The examiner, however, noted that the Veteran had normal sciatic and femoral nerves bilaterally at that time.  The examiner noted that the Veteran's neuropathy would interfere with his ability to perform manual labor, although there was no functional limitation on his ability to perform sedentary employment.  

The Veteran underwent a VA examination of his neuropathy of his lower extremities on June 4, 2013.  The Veteran reported moderate constant pain, and severe numbness and paresthesias and/or dysesthesias of the bilateral lower extremities.  Muscle strength and reflex testing were normal.  Monofilament testing of the knees and thighs were normal bilaterally, of the ankle and lower leg was normal on the right and decreased on the left, and of the feet and toes was decreased on the right and absent on the left.  Position sense and vibration sensation were normal bilaterally; cold sensation was not tested.  The Veteran did not have any muscle atrophy or trophic changes.  The examiner indicated that the Veteran had mild and moderate incomplete paralysis, respectively, of the right and left femoral nerves, and also indicated mild and moderately severe incomplete paralysis of the right and left sciatic nerves, respectively, at that time.  The examiner noted that the Veteran's feet and legs were numb and painful on walking, effecting his ability to work.  

The Veteran underwent another VA examination of his neuropathy of his lower extremities on August 16, 2013.  At that time, the Veteran reported severe constant pain, intermittent pain, numbness, and paresthesias and/or dysesthesias of the bilateral lower extremities.  Muscle strength and reflex testing were normal.  Monofilament testing was normal in the knee/thighs, decreased in the ankle/lower legs, and absent in the feet/toes bilaterally.  The Veteran had decreased position sense, vibration sensation, and cold sensation bilaterally.  He did not have muscle atrophy or trophic changes.  The examiner found that the Veteran had moderate incomplete paralysis of the bilateral sciatic nerves and severe incomplete paralysis of the bilateral femoral nerves at that time.  The examiner noted that the Veteran's bilateral lower extremity neuropathy would not affect his ability to work and that he could still perform sedentary employment.  

Finally, the Veteran underwent a VA examination of his bilateral lower extremity neuropathy in July 2016.  During that examination, the Veteran denied any intermittent pain, but reported severe constant pain, numbness, and paresthesias and/or dysesthesias bilaterally.  Muscle strength, reflex and monofilament testing were all normal, and the Veteran did not have any muscle atrophy or trophic changes.  The Veteran's gait was normal.  The examiner did not provide an evaluation of the nerves and the severity of the neuropathy of the lower extremities involved at that time.  The examiner noted that the Veteran did not require any assistive devices for ambulation and that he would not be equally served with respect to functioning with amputation and a prosthesis.  The examiner concluded that the Veteran's bilateral lower extremities were "asymptomatic" on examination.  

Based on the foregoing evidence, the Board finds that the Veteran's left sciatic nerve has been properly evaluated throughout the appeal period.  Prior to September 27, 2012, the Veteran is only shown to have mild diabetic neuropathy of the left lower extremity, which commensurates to a 10 percent evaluation under Diagnostic Code 8520.  However, the Veteran stated that his symptomatology had worsened on September 27, 2012, and the first evaluation subsequent to that claim was in June 2013, at which time the Veteran was shown to have moderately severe incomplete paralysis of the left sciatic nerve, which approximates the criteria for a 40 percent evaluation under Diagnostic Code 8520.  Consequently, the AOJ properly assigned the 40 percent beginning September 27, 2012, in this case as that is the first date on which an increase in symptomatology following the July 2012 examination is shown in the record.  The Board finds that a higher evaluation than 40 percent is not warranted in this case, as the Veteran's left sciatic nerve is not shown to have severe incomplete or complete paralysis at any time during the appeal period.  

Regarding the Veteran's right sciatic nerve, the Board finds that a 20 percent evaluation is warranted beginning August 16, 2013, at which time the VA examiner indicated that his right sciatic nerve had moderate incomplete paralysis.  Prior to that date, the Veteran's right sciatic nerve was not shown to have more than mild neuropathy, therefore, the Board cannot award the 20 percent evaluation prior to that date.  Moreover, at no time during the appeal period is the Veteran shown to have moderately severe or severe incomplete paralysis, or complete paralysis of his right sciatic nerve.  The Board therefore cannot assign an evaluation in excess of 20 percent for the period after August 16, 2013.  

Finally, the Board notes that prior to September 27, 2012, the Veteran's bilateral femoral nerves are shown to be normal and are not shown to have any neurological symptoms.  As the Veteran stated that his neuropathy of the lower extremities worsened in a September 27, 2012 claim, the AOJ properly assigned a compensable evaluation for the right and left femoral nerves as of that date, as that is the first date on which it can be factually found that there is any involvement of the femoral nerves in this case.  

In the June 2013 VA examination, which is the first evidence obtained after that statement regarding severity, the Veteran's right femoral nerve was shown to have mild incomplete paralysis and the left femoral nerve was shown to have moderate incomplete paralysis.  The AOJ has therefore properly assigned the 10 percent and 20 percent evaluations for the Veteran's peripheral neuropathy of the right and left femoral nerves, respectively, in this case.  

However, the Board finds that a 30 percent evaluation for peripheral neuropathy of the bilateral femoral nerves is warranted beginning August 16, 2013, as the examiner on that date found that there was severe incomplete paralysis of the femoral nerves.  There is no evidence prior to that date that either femoral nerve had severe incomplete paralysis, nor is there any evidence of record subsequent to that date of any complete paralysis of the bilateral femoral nerves.  

In short, the Board finds that a 20 percent evaluation for the Veteran's peripheral neuropathy of the right sciatic nerve and 30 percent evaluations for his peripheral neuropathy of the bilateral femoral nerves are warranted beginning August 16, 2013.  In all other respects, the Veteran's claims for increased evaluation of his peripheral neuropathy of his bilateral lower extremities is denied.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8520, 8526.  

Entitlement to TDIU Prior to September 27, 2012

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

As noted in the Introduction, this claim arose with the increased evaluation claims for bilateral upper extremity peripheral neuropathy that were denied in a January 2007 rating decision.  The Veteran filed his claim for increased evaluation related to those disabilities on March 28, 2006; thus, the Board notes that the TDIU claim was raised in the March 28, 2006 claim.  Since March 28, 2006, the Veteran has met the percentage criteria listed in 38 C.F.R. §4.16(a), although for the one year prior to that date the Veteran has not met that criteria.  

As a final initial matter, the Board reflects that the Veteran has been assigned a combined 100 percent evaluation for his service-connected disabilities for the period beginning September 27, 2012.  The Board further reflects that the Veteran and his representative's assertions of unemployability in this case are not related to just a single disability, but rather encompass many of his service-connected disabilities; such assertions in this case render TDIU moot for the period beginning September 27, 2012, as the highest combined schedular evaluation available for multiple service-connected disabilities has been assigned beginning that date.  Moreover, given the Veteran's assertions, consideration of an award of special monthly compensation for statutory housebound criteria is not warranted in this case.  

Accordingly, the Board will focus its inquiry in this case with regards to whether an award of TDIU is warranted for the period prior to September 27, 2012.  The Board finds that it is not.  

The Veteran submitted a June 2008 TDIU Application, VA Form 21-8940, in which he indicated that he worked as a self-employed carpenter in a construction business full-time from 1970 through 2006, and then part-time-approximately 15 to 20 hours a week-since 2007.  He indicated that he made approximately $800.00 to $1,000.00 a month since 2007, and in the past 12 months he had made $12,109.00.  Further, he indicated that he completed 2 years of college education.

In an updated December 2013 VA Form 21-8940, the Veteran indicated that he last worked full-time on January 31, 2011.  He indicated that he worked in construction, as the owner of a construction company, from January 1973 through January 2011, where he worked approximately 20 to 30 hours a week.  He indicated that he made $13,680.00 in the last 12 months that he was employed.  He indicated that he had finished 2 years of college education from 1977 to 1979 at a community college.  The Veteran stated that he was unable to work because his neurological condition of his legs makes it impossible for him to climb a ladder or stand for more than 30 minutes.  Also, the neurological condition of his hands was so severe that he cannot use tools.  Finally, he was no longer able to drive due to side effects from his medication that he takes for his peripheral neuropathy.  

He also submitted Earnings Record letter from the Social Security Administration (SSA), which indicated that he had $12,633.00 in recorded SSA earnings in 2011 and that 2012 had not been recorded yet.  SSA earning throughout the appeal period are noted to be substantially similar in amount to that noted above, with the exception of in 2009.  

On appeal, the Veteran has contended that TDIU should be awarded in this case as the Veteran owned his own construction business and during the appeal period he was unable to perform his job as a result of his diabetes and associated neurological disabilities.  In particular, the Veteran contended in a May 2017 statement that he would not be able to perform sedentary employment.  Moreover, in September 2017 and March 2018 statements, the Veteran argued that from 2006 through 2011, he worked in a protected environment and was marginally employed, as he was employed at a family business.  

To this end, the Veteran has submitted February 2018 statements from his spouse and his son.  The Veteran's son indicated that the Veteran was the sole owner of a construction company for 40 years and that he worked alongside his father.  Beginning in 2000, the Veteran's neuropathy began causing him problems at work, although he attempted to work as long as he could.  The Veteran's son indicated that he had a difficult time standing on concrete for long hours and that it was dangerous for him to use power tools and ladders due to his peripheral neuropathy.  The Veteran's son recalled an incident where the Veteran cut himself with a saw, but he was unaware that he was bleeding until someone told him; the Veteran's son kept him away from saws and ladders after that incident.  The Veteran additionally often left early because he could not stand for 8 hours a day; he often left at lunch time due to his conditions.  The Veteran's son noted that this was not typically tolerated within the industry, but he was able to do this because it was his company and the Veteran's son was there to take over for him.  The Veteran gave the business to his son in 2010 and retired, although the son continued to consult the Veteran occasionally after that, but he did not do any "serious work for the company" after 2010.  The Veteran's son concluded that the only reason the Veteran was able to work so long was because he had his own business and a son to run it; "if he was working for someone else, he would have been forced to retire due to his conditions in 2000."  

The Veteran's spouse reiterated many of the son's statements.  The Veteran's spouse indicated that by the mid-1990s, the Veteran's neuropathy began to affect his ability to work and it got progressively worse over time, affecting his "hands-on involvement in the business."  She stated that he began having "significant" problems in 2000, including difficulty standing on concrete and being able to only work 50 percent of the time.  He also wore white socks so he could easily identify foot injuries.  She stated that the Veteran was lucky that their son was able to take over for him when he could not be on the job.  She further indicated that the Veteran's son watched over him at work, and that when her son was there the Veteran was able to "generally oversee the work of the other employees, and he could leave whenever he wanted."  She also noted the saw injury incident; she noted that after that the Veteran's son had to have one of the other employees take over for the Veteran.  She concluded that the Veteran gave the business to his son completely in 2010 and he did not work after that, other than to give advice to his son as to how to run the business.  

The May 2006 VA examiner did not indicate any functional impairment respecting the Veteran's occupation during that examination as a result of his diabetes mellitus and his bilateral upper and lower extremity neuropathy.  

Likewise, the March 2009 VA examiner did not indicate any functional impairment respecting the Veteran's occupation during that examination with respect to his diabetes, bilateral upper and lower extremity neuropathy, and hypertension disabilities.  

The Veteran's April 2008 statement, however, documents that he was advised not to climb ladders, scaffolds, or use electrical saws because of his neurological conditions and the medication he took for those conditions.  He indicated that his "health problems . . . tremendously limited his construction duties."  Many of the reasons as to being unable to work that the Veteran dictated related to a nonservice-connected depressive disorder he was experiencing at that time.  

The Board has reviewed the VA and private treatment records from Dr. J.F.M. and B.H.M. associated with the claims file.  Although those records document treatment for the Veteran's diabetes mellitus and associated hypertension and peripheral neuropathy of the bilateral upper and lower extremities throughout the appeal period, those doctors do not address any functional impairments that the Veteran would have related to his occupation in those records.  

In a May 2009 statement, the Veteran indicated that the neuropathy in his hands and legs caused difficulties in performing his construction duties.  He stated that he was unable to stand for 8 hours a day, could not climb ladders, or use electrical saws.  He also had to wear white socks and a certain type of shoes.  He also indicated that he could not grip materials and was constantly dropping materials and equipment.  He also got scratches, cuts, and punctures on his hands and that the healing process was "extremely slow."  He also indicated that his neuropathy affected his ability to sleep and that he rarely got to work before 9 in the morning and could not work more than 2-4 hours a day, and on many days, he could not go to work at all.  

In a June 2009 VA general medical examination, it was noted that the Veteran worked part-time as a carpenter and that he was unable to work 8 hours a day; he had difficulty working full-time as a carpenter because he had no grip in his hands, difficulty climbing ladders, discomfort in his feet with standing longer than 30 minutes, and limited walking to half a mile.  After examination, the examiner opined that the Veteran's diabetic neuropathy of the upper and lower extremities would interfere with his ability to perform manual labor, but none of his service-connected disabilities would interfere with his ability to obtain and maintain sedentary employment.  

Dr. J.F.M.'s January 2011 letter indicated that the Veteran's diabetes mellitus required a regulation of activities, although Dr. J.F.M. did not provide any opinion as to the Veteran's unemployability at that time.  Likewise, the April 2011 VA examiner did not offer any assessment of the functional limitations as to the Veteran's occupational functioning respecting his service-connected disabilities at that time.  

The July 2012 VA examiner opined that the Veteran's upper and lower extremity diabetic neuropathy increased his chances of injury or infection and would contraindicate manual labor, although there were no limitations on the Veteran's ability to obtain and maintain sedentary employment as a result of his service-connected diabetes mellitus and associated hypertension and neurological disabilities.  

In a July 2012 statement, the Veteran indicated that he was no longer able to work as a result of his service-connected diabetes mellitus and its associated complications.  He indicated that it was impossible for him to stand on cement, climb ladders, or operate electrical saws; he indicated that during the last month he worked he cut his arm, which required being carried to the hospital for stitches, with a saw and did not feel it or know that he had cut himself until someone saw blood on his jacket.  

Dr. J.F.M.'s September 2012 CAD DBQ indicated that the Veteran was not impacted in his ability to work as a result of his CAD.  

The June 2013 VA examiner indicated that the Veteran's diabetes mellitus and CAD would make performing his job duties difficult, and that his peripheral neuropathy limited his ability to work as a result of the numbness and pain in his feet and legs due to walking; the Veteran's hypertension did not affect his ability to work.  

In an August 2013 affidavit filed with the Court of Appeals for Veterans Claims (Court), the Veteran indicated that he had worked solely in construction and manual labor his entire life and that he was mostly self-employed.  He asserted that he stopped working full-time in approximately 2006 due to his peripheral neuropathy in his feet and hands, including dropping equipment and materials while working.  Since 2006, he stated that he has "attempted to do carpentry work on a part time basis, but could only perform certain tasks" due to his neurological disabilities.  He indicated that he cannot climb ladders or grip objects and that he is "tremendously limited in what [he] can do."  He further stated that his medication for his service-connected disabilities makes him drowsy.  He concluded that he cannot work due to his peripheral neuropathy and that he would be unable to perform tasks as a manual laborer due to the problems he had with neuropathy of the hands and feet.  

The August 2013 VA examiner indicated that the Veteran's peripheral neuropathy disabilities would prevent him from sitting for prolonged periods due to his feet and legs going numb, and that he was be unable to effectively go up and down stairs or ladders on a continuous basis.  He also was unable to stand for more than 30 minutes.  The Veteran's CAD would limit his occupational functioning consistent with the METs estimate in the June 2013 examination report, including limiting him to activities such as light yard work (weeding), mowing the lawn (power mower) and brisk walking (4 miles per hour).  

The Veteran submitted a November 2013 opinion from a vocational consultant, C.B., who reviewed the above information and obtained substantially similar information regarding the Veteran's position in his construction business as detailed above in the statements from the Veteran, his son, and his spouse.  Based on review of that evidence, C.B. found that in June 2006 the Veteran's "diabetes symptoms forced him to concede his company, and increasingly, his daily carpentry duties to his son."  C.B. concluded that in his professional opinion that the Veteran was unemployable as of June 2006, when "he could no longer work on a competitive full-time basis and entered into a protected/family business arrangement with his son," and that he would not have been able to engage in a substantially gainful capacity after June 2006.  C.B. further indicated that the 2009 and 2012 examiners did not appear aware that the Veteran was in a protected work environment and he disagreed with their assessment that the Veteran could work in sedentary employment.  C.B. further noted that the Veteran's habit of reducing his work hours since 2006 was only allowed because he was working in a family-owned business, which had the advantage of allowing him to work at his own pace.  Finally, C.B. concluded that the Veteran's service-connected disabilities precluded him from working any but "simple, unskilled sedentary jobs," which was a minority of all jobs in the national economy.  

The October 2015 VA examiner indicated that the Veteran's upper extremity neuropathy disabilities would preclude the Veteran, who previously worked in construction, from using the tools of the trade due to numbness, tingling, and lack of strength in his hands and arms.  

The July 2016 VA examiner indicated that the Veteran's CAD limited his ability to work because it limited his ability to exercise.  The examiner indicated that the Veteran's bilateral PVD of the lower extremities, diabetic nephropathy, erectile dysfunction, and hypertension did not impact his ability to work.  Finally, the July 2016 examiner indicated that the peripheral neuropathy of the lower extremities was asymptomatic, although that examiner did not address what impact those disabilities, the upper extremity neuropathy, or the diabetes mellitus had on the Veteran's ability to work.  

The AOJ obtained an employability determination under 38 C.F.R. § 4.16(b) in January 2017 from the Director of Compensation (Director).  The Director opined, after review of the claims file, that prior to September 27, 2012, the evidence of record demonstrated that his upper extremity neuropathy would impact his ability to work as a carpenter, although he was not precluded from performing sedentary employment.  The Director concluded that the evidence of record did not demonstrate that the Veteran was precluded from securing and following substantially gainful employment due to his bilateral upper extremity peripheral neuropathy disabilities for the period prior to September 27, 2012.  

Finally, the Veteran submitted another August 2017 opinion from C.B., in which he indicated that he had reviewed the evidence of record since his November 2013 opinion.  C.B. ultimately opined that the Veteran's constant and severe pain in his lower extremities and constant and moderate pain in his upper extremities due to his peripheral neuropathy precluded him from sustained employment since June 2006.  C.B. indicated that the Veteran's pain negated his "ability to maintain occupational concentration, persistence, and pace, which is necessary to achieve competitive, remunerative productivity on the job."  C.B. also stated that it was "important to reiterate that as a direct result of his [peripheral neuropathy] symptoms, the Veteran sorted to working in a protected family (carpentry) business from June 2006 through 2011."  C.B. noted that the symptoms worsened until 2011 when he was no longer able to generate income, at which time C.B. did "not consider the work performed and the earnings attained as constituting substantial gainful activity from June 2006 through December 2011."  

Based on the foregoing evidence, the Board finds that TDIU is not warranted.  The Board notes that the evidence clearly demonstrates that the Veteran's service-connected disabilities precluded him from manual labor and his traditional job as a full-time carpenter, particularly in light of his peripheral neuropathy.  

However, the Veteran's occupation as an owner of a construction company has many job duties beyond participation in the manual labor tasks that the construction company performs.  In no small part, the Veteran was responsible for running a successful business in this case for 40 years, including administrative functions and other responsibilities that go into running a business.  

The Board finds the assertions that the Veteran was unemployable because he could no longer participate in the physical labor portion of the business to be significantly limited in its scope; the assertions ignore all of the other responsibilities that the Veteran would have had as the partner/owner of a business, even after he largely handed it off to son.  Given the son and spouse's statements that the Veteran participated as an owner until at least 2010 before handing the business over to his son.  

C.B. appears to not have been aware of the fact that the Veteran participated as the owner of his business until 2010, and this fact significantly effects the probative value of his opinion.  Moreover, there is no indication that C.B. considered VA's definition of marginal employment and the threshold income that would be considered marginal.  

According to the United States Census Bureau, the single person income level for poverty in 2010 was $11,139.00, in 2011 was $11,484.00, and in 2012 was $11,720.00.  See https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (May 2, 2018).  

Based on the income provided by the Veteran in his VA Forms 21-8940, the Veteran's employment exceeded the poverty level throughout the appeal period, as the poverty level has only risen over time.  Therefore, based on his income, the Board cannot find that the Veteran engaged in marginal employment in that sense during the appeal period.  

Furthermore, insofar as the argument that the Veteran worked in a family-business and therefore engaged in "protected" employment, such that his employment was essentially marginal, the Board cannot find that based on the facts in this case.  

When the Veteran went part-time, it is clear that he was still providing some utility to the business, including supervising other employees, and presumably helping his son learn to run the business; the Veteran himself indicated that he did not give up ownership until January 2011, although his son and spouse both indicated that it was realistically in 2010.  Nevertheless, it is clear that the Veteran still participated in running the business by supervising other employees when he was on the job sites.  

For those labors from 2006 through 2011, the Veteran received compensation for his work put into helping his son run the business, and based on the above amount he reported he was making in the December 2013 VA Form 21-8940, such compensation he received exceeded the federal minimum wage.  

Moreover, it is not unheard of that an owner would slowly phase-out his own involvement in the enterprise of a business as he deemed a competent person-in this case, his son-was able to generally manage the day-to-day operations.  In this case, the Veteran's ability to set his own schedule and run his own business was advantageous, but also does not constitute a "protected" environment.  

Finally, even after the Veteran retired in this case and gave the business over solely to his son, the evidence of record demonstrated that the Veteran still was able to provide consulting services to his son about running a business.  Such an ability to provide consulting skills after leaving the business demonstrates transferrable skills that would lend the Veteran to working in sedentary employment.  Thus, although the Veteran may be physically limited in his ability to do physical work in this case, the Veteran clearly gained other transferrable skills throughout his course of running a successful business for 40 years which would allow him to work in sedentary employment.  

Accordingly, based on the evidence of record in this case, the Board cannot find that the Veteran was precluded from obtaining or maintaining substantially gainful employment in this case as a result of his service-connected disabilities.  See 38 C.F.R. §§ 3.102, 4.16.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 60 percent for CAD is denied.  

A 40 percent evaluation, but no higher, for diabetes mellitus, type II, with erectile dysfunction, beginning November 17, 2010, but no earlier, is granted.  

An initial compensable evaluation for hypertension is denied.  

An initial evaluation in excess of 60 percent for diabetic nephropathy is denied.  

An initial evaluation in excess of 20 percent for PVD of the left lower extremity is denied.  

An initial evaluation in excess of 20 percent for PVD of the right lower extremity is denied.

An evaluation in excess of 10 percent prior to September 27, 2012, and in excess of 40 percent thereafter, for peripheral neuropathy of the left sciatic nerve is denied.  

A 20 percent evaluation, but no higher, beginning August 16, 2013, but no earlier, for peripheral neuropathy of the right sciatic nerve is granted.  

A compensable evaluation prior to September 27, 2012, and in excess of 20 percent for the period of September 27, 2012 through August 15, 2013, for peripheral neuropathy of the left femoral nerve is denied.  

A 30 percent evaluation, but no higher, beginning August 16, 2013, for peripheral neuropathy of the left femoral nerve is granted.  

A compensable evaluation prior to September 27, 2012, and in excess of 10 percent for the period of September 27, 2012 through August 15, 2013, for peripheral neuropathy of the right femoral nerve is denied.  


	(CONTINUED ON NEXT PAGE)


A 30 percent evaluation, but no higher, beginning August 16, 2013, for peripheral neuropathy of the right femoral nerve is granted.

Entitlement to TDIU is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


